DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph 0024 line 6, “can be deliver” should read “can be delivered”. 
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “#104, 105, 106, 107, 108 and 109” have been used to designate both magnetic structures (Paragraph 0035 line 3) and electromagnets (Paragraph 0035 line 5).  
The drawings are objected to because of the following informalities:
Fig. 1 shows #200 as “DC Signal Generator” and “electromagnet assemblies”, #200 referenced in specification as “electromagnet assemblies (Paragraph 0036 lines 1-2), and “DC signal generator” (Paragraph 0049 line 2).
Fig. 1 shows #300 as “RF Signal Generator”, specification states “AC signal generator” (Paragraph 0040 lines 1-2).
#111 “DC Voltage Source” (Paragraph 0052 line 5) is not shown in figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6, 9, 10, 11, 18 and 19 are objected to because of the following informalities:
Claim 6 recites “wherein I_first, I_first, I_first, and I_first represent, respectively, waveforms applied to the first, second, third and fourth electromagnets”, as the Examiner understands, this should read “wherein I_first, I_second, I_third, and I_fourth represent, respectively, waveforms applied to the first, second, third and fourth electromagnets”. 
Claim 11 recites “I_third,MEME”, which should read “I_third,MEMA”. 
Claim 11 recites “I_first,MS, I_first,MS, I_first,MS, I_first,MS represent, respectively, to signal waveforms applied to the first, second, third and fourth electromagnets of the magnetic structure”, as the Examiner understands, this should read “I_first,MS, I_second,MS, I_third,MS, I_fourth,MS represent, respectively, the signal waveforms applied to the first, second, third and fourth electromagnets of the magnetic structure”. 
Claims 9-11 recite “the magnetic structure”, where each claim should recite “the at least one magnetic structure”. 
Claims 10 and 11 recite “said magnetic structure”, where each claim should recite “said at least one magnetic structure”. 
Claims 6, 10, 11 and 18 recite “effect”, where the word “affect” should be recited, (i.e. “controller is configured to effect” should read “controller is configured to affect”).
Claim 10 recites “said controller effect application”, which should read “said controller affects application”. 
Claim 19 recites “at least one electromagnetic of the movable electromagnetic assembly”, which should read “at least one electromagnet of the movable electromagnetic assembly”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, 17 and 19 recite the limitation “effective to magnetically influence the magnetic particles”, the term “magnetically influence” is a relative term which renders the claim indefinite. The term “magnetically influence” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3, 4 and 16 recite “about”, which is a relative term that renders the claims indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 11 recites the limitation “electromagnets of the magnetic field assembly”. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2, 5-8, 10, 12-15, 18 and 20 are rejected as they are dependent upon a previously rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Korpela et al. (US 8084271) in view of Elsenhans et al. (EP 1974821). 
Regarding claim 1, Korpela et al. (US 8084271) teaches a fluid processing system (Col. 1 lines 11-20), comprising, 
a sample container (Fig. 6 #82 “microplate”) including at least one sample chamber (Fig. 6 #83 “wells”) for containing a fluid (Fig. 6 #23 “liquid”) and a plurality of magnetic particles (Fig. 6 #22 “microparticles”), 
at least one movable magnetic assembly (Fig. 6 #10 “magnet units”) configured to be movably inserted into or out of said sample chamber (Col. 17 lines 19-31), said movable magnetic assembly comprising a plurality of electromagnets (Fig. 6 #13 “magnet”, Col. 9 lines 48-50) arranged to generate a magnetic field (Col. 9 lines 51-56) within at least a portion of the sample chamber when the assembly is inserted at least partially into said sample chamber (Col. 17 lines 19-23).
Korpela et al. (US 8084271) lacks teaching at least one signal generator for applying electrical signals to said electromagnets of the magnetic assembly, and a controller coupled to said signal generator for controlling phases of the electrical signals applied to said electromagnets so as to generate magnetic field gradients within said at least a portion of the sample chamber effective to magnetically influence the plurality of the magnetic particles. 
Elsenhans et al. (EP 1974821) teaches a fluid processing system (Paragraph 0001 line 1-Paragraph 0002 line 2) comprising a plurality of electromagnets (Fig. 11a #1, 2 “electromagnets”) wherein at least one signal generator (Fig. 14 #16 “AC current source”) for applying electrical signals to said electromagnets of the magnetic assembly (Paragraph 0097 lines 4-5), and a controller (Fig. 14 #17 “control circuit”) coupled to said signal generator (Paragraph 0083 lines 1-2) for controlling phases of the electrical signals applied to said electromagnets (Paragraph 0083 lines 2-3) so as to generate magnetic field gradients (Paragraph 0007 line 7-Paragraph 0008 line 2) within said at least a portion of the sample chamber (Fig. 11a #3 “capillary tube”) effective to magnetically influence the plurality of the magnetic particles (Paragraph 0009 lines 1-4). Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator (Fig. 14 #16 “AC current source”) and a controller (Fig. 14 #17 “control circuit”) for providing controlled magnetic fields to electromagnets in order to precisely control the movement of magnetic particles (Paragraph 0083 lines 1-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a signal generator for applying electrical signals to electromagnets of the magnetic assembly, and a controller coupled to the signal generator for controlling phases of the electrical signals applied as taught by Elsenhans et al. (EP 1974821) in order to provide more precise control over the magnetic field and thus, more precise control over the movement of the magnetic particles within the system.
Regarding claim 2, Korpela et al. (US 8084271) lacks teaching a signal generator, and therefore lacks teaching said signal generator configured to generate AC signals for application to said electromagnets. 
Elsenhans et al. (EP 1974821) teaches a fluid processing system (Paragraph 0001 line 1-Paragraph 0002 line 2) wherein said signal generator (Fig. 14 #16 “AC current source”) is configured to generate AC signals for application to said electromagnets (Paragraph 0083 lines 1-7).
As stated regarding claim 1, Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator configured to generate AC signals (Fig. 14 #16 “AC current source”) and a controller (Fig. 14 #17 “control circuit”) for providing controlled magnetic fields to electromagnets in order to precisely control the movement of magnetic particles (Paragraph 0083 lines 1-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a signal generator configured to generate AC signals as taught by Elsenhans et al. (EP 1974821) in order to provide more precise control over the magnetic field and thus, more precise control over the movement of the magnetic particles within the system.
Regarding claim 3, Korpela et al. (US 8084271) lacks teaching AC signals having a frequency in a range of about 0.1 HZ to about 5000 Hz.  
Elsenhans et al. (EP 1974821) teaches a fluid processing system (Paragraph 0001 line 1-Paragraph 0002 line 2) wherein said AC signals have a frequency in a range of about 0.1 Hz to about 5000 Hz (Paragraph 0100 lines 1-2, Paragraph 0101 lines 1-2).
As stated regarding claim 1, Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator configured to generate AC signals with a frequency in a range of 0.1 Hz to 100 Hz (Fig. 14 #16 “AC current source”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a signal generator configured to generate AC signals which have a frequency in a range of about 0.1 Hz to 5000 Hz since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4, Korpela et al. (US 8084271) lacks teaching AC signals being voltage signals with an amplitude in a range of about 1 volt to about 100 volts. 
Elsenhans et al. (EP 1974821) teaches a fluid processing system (Paragraph 0001 line 1-Paragraph 0002 line 2) wherein said AC signals are voltage signals (Paragraph 0018, Fig. 14 description). Elsenhans et al. does not explicitly state that the amplitude is in a range of about 1 volt to about 100 volts. 
As stated regarding claim 1, Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator configured to apply AC current voltages to the electromagnets (Paragraph 0018, Fig. 14 description), but does not explicitly state that the amplitude is within a range of about 1 volt to about 100 volts. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a signal generator configured to generate AC signals as voltage signals with an amplitude in a range of about 1 volt to about 100 volts since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Korpela et al. (US 8084271) teaches a fluid processing system wherein said electromagnets (Fig. 6 #13 “magnet”, Col. 9 lines 48-50) are arranged so as to cause mixing of the magnetic particles (Col. 10 lines 45-48) substantially within a plane (Col. 10 lines 49-55).
Regarding claim 6, Korpela et al. (US 8084271) teaches a fluid processing system wherein the magnet may be an electromagnet (Col. 9 lines 48-50), and may comprise multiple individual magnets (Col. 9 lines 51-56). Korpela et al. lacks teaching a plurality of electromagnets comprising a first, second, third and a fourth electromagnet wherein said controller is configured to affect the application of a plurality of electrical signals to said electromagnets in accordance with waveforms. 
Elsenhans et al. (EP 1974821) teaches a fluid processing system (Paragraph 0001 line 1-Paragraph 0002 line 2) wherein said plurality of electromagnets (Fig. 11a #1, 2 “electromagnets”) comprises a first, a second, a third and a fourth electromagnet (Fig. 11a shows first, second, third and fourth #1 “electromagnets”) and wherein said controller (Fig. 14 #17 “control circuit”) is configured to effect the application of a plurality of electrical signals to said electromagnets in accordance with waveforms which have a phase shift between 90 and 180 degrees (Paragraph 0083 lines 6-9)
As stated previously regarding claim 1, Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator (Fig. 14 #16 “AC current source”) and a controller (Fig. 14 #17 “control circuit”) for providing controlled magnetic fields to multiple electromagnets in order to precisely control the movement of magnetic particles (Paragraph 0083 lines 1-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a plurality of electromagnets comprising a first, second, third and a fourth electromagnet wherein said controller is configured to effect the application of a plurality of electrical signals to said electromagnets in accordance with waveforms as taught by Elsenhans et al. (EP 1974821) in order to provide more precise control over the magnetic fields and thus, more precise control over the movement of the magnetic particles within the system.
Regarding claim 7, Korpela et al. (US 8084271) teaches a fluid processing system wherein said movable magnetic assembly (Fig. 6 #10 “magnet units”) comprises a shell (Fig. 1 #21 “protective membrane”) in which said plurality of electromagnets (Fig. 6 #13 “magnet") are incorporated, said shell being shaped and sized for at least partial insertion (Col. 17 lines 21-28) in said sample chamber (Fig. 6 #83 “wells”). 
Regarding claim 8, Korpela et al. (US 8084271) teaches a fluid processing system further comprising at least one magnetic structure (Fig. 72 #12 “ferromagnetic sleeve”) comprising a plurality of electromagnets (Fig. 72 #13 “magnet”) disposed around said sample chamber (Fig. 72 #13 around chambers #82, Col. 25 lines 7-14). 
Korpela et al. (US 8084271) lacks teaching a magnetic structure comprising electromagnets being electrically coupled to said signal generator. 
Elsenhans et al. (EP 1974821) teaches a fluid processing system (Paragraph 0001 line 1-Paragraph 0002 line 2) wherein electromagnets of at least one magnetic structure (Fig. 11a #2 “second row of electromagnets”) are electrically coupled (Paragraph 0083 lines 3-6) to a signal generator (Fig. 14 #16 “AC current source”).
As stated regarding claim 1, Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator (Fig. 14 #16 “AC current source”) and a controller (Fig. 14 #17 “control circuit”) for providing controlled magnetic fields to electromagnets in order to precisely control the movement of magnetic particles (Paragraph 0083 lines 1-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a magnetic structure comprising electromagnets being electrically coupled to said signal generator as taught by Elsenhans et al. (EP 1974821) in order to provide more precise control over the magnetic fields and thus, more precise control over the movement of the magnetic particles within the system.
Regarding claim 9, Korpela et al. (US 8084271) lacks teaching a controller, and therefore lacks teaching said controller configured to cause application of electrical signals having different phases to said electromagnets of the magnetic structure so as to generate magnetic field gradients within at least a portion of said sample chamber effective to magnetically influence the magnetic particles. 
Elsenhans et al. (EP 1974821) teaches a fluid processing system (Paragraph 0001 line 1-Paragraph 0002 line 2) wherein said controller (Fig. 14 #17 “control circuit”) is configured to cause application of electrical signals having different phases (Paragraph 0083 lines 6-9) to said electromagnets of the magnetic structure (Fig. 11a #2 “second row of electromagnets”) so as to generate magnetic field gradients (Paragraph 0083 lines 9-12) within at least a portion of said sample chamber (Fig. 11a #3 “capillary tube”) effective to magnetically influence the magnetic particles (Paragraph 0009 lines 1-4).
As stated regarding claim 1, Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator (Fig. 14 #16 “AC current source”) and a controller (Fig. 14 #17 “control circuit”) for providing controlled magnetic fields to electromagnets in order to precisely control the movement of magnetic particles (Paragraph 0083 lines 1-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a controller configured to cause application of electrical signals having different phases to said electromagnets of the magnetic structure so as to generate magnetic field gradients as taught by Elsenhans et al. (EP 1974821) in order to provide more precise control over the magnetic fields and thus, more precise control over the movement of the magnetic particles within the system.
Regarding claim 10, Korpela et al. (US 8084271) teaches a fluid processing system wherein said electromagnets of said magnetic structure (Fig. 79 #13 “magnet”) are vertically spaced from the electromagnets of said movable magnetic assembly (Fig. 79 #10 “magnet unit” inserted vertically), and within electromagnets of the magnetic structure and the electromagnets of said movable magnetic assembly magnetic field gradients are generated along said vertical direction (Col. 25 lines 10-21, Col. 26 lines 1-6).
Korpela et al. (US 8084271) lacks teaching a controller which effects application of a pattern of electrical signals to said electromagnets of the magnetic structure and the electromagnets of said movable magnetic assembly.
Elsenhans et al. (EP 1974821) teaches a fluid processing system wherein a controller (Fig. 14 #17 “control circuit”) effects application of a pattern of electrical signals (Paragraph 0083 lines 6-12) to said electromagnets of the magnetic structure (Fig. 11a #2 “second row of electromagnets”) and the electromagnets of said movable magnetic assembly (Fig. 11a #1 “first row of electromagnets”).
As stated regarding claim 1, Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator (Fig. 14 #16 “AC current source”) and a controller (Fig. 14 #17 “control circuit”) for providing controlled magnetic fields to electromagnets in order to precisely control the movement of magnetic particles (Paragraph 0083 lines 1-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a controller which effects application of a pattern of electrical signals to said electromagnets of the magnetic structure and the electromagnets of said movable magnetic assembly as taught by Elsenhans et al. (EP 1974821) in order to provide more precise control over the magnetic fields and thus, more precise control over the movement of the magnetic particles within the system.
Regarding claim 11, Korpela et al. (US 8084271) teaches a fluid processing system wherein the magnet may be an electromagnet (Col. 9 lines 48-50), and may comprise multiple individual magnets (Col. 9 lines 51-56). Korpela et al. lacks teaching said plurality of electromagnets of the movable magnetic assembly comprising a first, a second, a third and a fourth electromagnet and said electromagnets of said magnetic structure comprising a first, a second, a third and a fourth electromagnet and wherein said controller is configured to affect the application of a plurality of electrical signals to said electromagnets in accordance with waveforms. 
Elsenhans et al. (EP 1974821) teaches a fluid processing system (Paragraph 0001 line 1-Paragraph 0002 line 2) wherein said plurality of electromagnets of the movable magnetic assembly (Fig. 11a #1 “electromagnets”) comprising a first, a second, a third and a fourth electromagnet (Fig. 11a shows first, second, third and fourth #1 “electromagnets”) and said electromagnets of said magnetic structure (Fig. 11a #2 “second row of electromagnets”) comprising a first, a second, a third and a fourth electromagnet (Fig. 11a shows first, second, third and fourth #2 “electromagnets”) and wherein said controller (Fig. 14 #17 “control circuit”) is configured to effect the application of a plurality of electrical signals to said electromagnets (Paragraph 0083 lines 6-9) in accordance with waveforms (Fig. 13, Paragraph 0116 lines 1-4) which have a phase shift of 90 degrees with respect to each other (Paragraph 0103 lines 1-4, Paragraph 0116 lines 1-3), such that waveforms are vertically adjacent. 
As stated previously regarding claim 1, Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator (Fig. 14 #16 “AC current source”) and a controller (Fig. 14 #17 “control circuit”) for providing controlled magnetic fields to multiple electromagnets in order to precisely control the movement of magnetic particles (Paragraph 0083 lines 1-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a plurality of electromagnets of the movable magnetic assembly comprising a first, a second, a third and a fourth electromagnet and said electromagnets of said magnetic structure comprising a first, a second, a third and a fourth electromagnet and wherein said controller is configured to effect the application of a plurality of electrical signals to said electromagnets in accordance with waveforms as taught by Elsenhans et al. (EP 1974821) in order to provide more precise control over the magnetic fields and thus, more precise control over the movement of the magnetic particles within the system.
Regarding claim 13, Korpela et al. (US 8084271) lacks teaching a DC signal generator operating under control of the controller for applying one or more DC signals to one or more of said electromagnets for trapping said magnetic particles. 
Elsenhans et al. (EP 1974821) teaches a fluid processing system (Paragraph 0001 line 1-Paragraph 0002 line 2) wherein a DC signal generator (Fig. 14 #15 “direct-current source”) operates under control of the controller (Fig. 14 #17 “control circuit”) for applying one or more DC signals to one or more of said electromagnets for trapping said magnetic particle (Paragraph 0083 lines 1-7).
As stated previously regarding claim 1, Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator (Fig. 14 #16 “AC current source”) and a controller (Fig. 14 #17 “control circuit”) for providing controlled magnetic fields to multiple electromagnets in order to precisely control the movement of magnetic particles (Paragraph 0083 lines 1-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a DC signal generator operating under control of the controller for applying one or more DC signals to one or more of said electromagnets for trapping said magnetic particles as taught by Elsenhans et al. (EP 1974821) in order to provide more precise control over the magnetic fields and thus, more precise control over the movement of the magnetic particles within the system.
Regarding claim 14, Korpela et al. (US 8084271) teaches a fluid processing system wherein said at least one sample chamber (Fig. 6 #83 “wells”) comprises a plurality of fluidically-isolated sample chambers (Fig. 6 shows five fluidically-isolated wells #83). 
Regarding claim 16, Korpela et al. (US 8084271) teaches a fluid processing system wherein said at least one sample chamber may have a large or small volume (Col. 7 line 67-Col. 8 line 4).
Korpela et al. lacks explicitly teaching that the volume is in a range of about 1 microliter to about 1 liter. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a sample chamber with a volume in a range of about 1 microliter to about 1 liter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Korpela et al. (US 8084271) teaches a fluid processing system (Col. 1 lines 11-20), comprising, 
a sample container (Fig. 6 #82 “microplate”) including at least one sample chamber (Fig. 6 #83 “wells”) for containing a fluid (Fig. 6 #23 “liquid”) and a plurality of magnetic particles (Fig. 6 #22 “microparticles”), 
at least one movable magnetic assembly (Fig. 6 #10 “magnet units”) comprising one electromagnet (Fig. 6 #13 “magnet”, Col. 9 lines 48-50) and configured to be movably inserted into or out of said sample chamber (Col. 17 lines 19-31), and
a magnetic structure (Fig. 72 #12 “ferromagnetic sleeve”) comprising a plurality of electromagnets (Fig. 72 #13 “magnet”) disposed around said sample chamber (Fig. 72 #13 around chambers #82, Col. 25 lines 7-14). 
Korpela et al. (US 8084271) lacks teaching at least one signal generator for applying electrical signals to said electromagnet of said movable magnetic assembly and said electromagnets of the magnetic structure, and a controller coupled to said signal generator for controlling phases of the electrical signals applied to said electromagnets so as to generate magnetic field gradients within said at least a portion of the sample chamber effective to magnetically influence the plurality of the magnetic particles.
Elsenhans et al. (EP 1974821) teaches a fluid processing system (Paragraph 0001 line 1-Paragraph 0002 line 2) comprising a plurality of electromagnets (Fig. 11a #1, 2 “electromagnets”) wherein at least one signal generator (Fig. 14 #16 “AC current source”) for applying electrical signals to said electromagnet (Fig. 11a #1 “first row of electromagnets”) of the magnetic assembly (Paragraph 0097 lines 4-5) and said electromagnets of the magnetic structure (Fig. 11a #2 “second row of electromagnets”), and a controller (Fig. 14 #17 “control circuit”) coupled to said signal generator (Paragraph 0083 lines 1-2) for controlling phases of the electrical signals applied to said electromagnets (Paragraph 0083 lines 2-3) so as to generate magnetic field gradients (Paragraph 0007 line 7-Paragraph 0008 line 2) within said at least a portion of the sample chamber (Fig. 11a #3 “capillary tube”) effective to magnetically influence the plurality of the magnetic particles (Paragraph 0009 lines 1-4). Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator (Fig. 14 #16 “AC current source”) and a controller (Fig. 14 #17 “control circuit”) for providing controlled magnetic fields to electromagnets in order to precisely control the movement of magnetic particles (Paragraph 0083 lines 1-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a signal generator for applying electrical signals to electromagnets of the magnetic assembly, and a controller coupled to the signal generator for controlling phases of the electrical signals applied as taught by Elsenhans et al. (EP 1974821) in order to provide more precise control over the magnetic field and thus, more precise control over the movement of the magnetic particles within the system.
Regarding claim 18, Korpela et al. (US 8084271) lacks teaching a controller, and therefore lacks teaching a system wherein said controller is configured to effect application of a signal to said electromagnet of the movable magnetic assembly having a phase different than the phases of the signals applied to said electromagnets of the magnetic structure. 
Elsenhans et al. (EP 1974821) teaches a fluid processing system (Paragraph 0001 line 1-Paragraph 0002 line 2) wherein a controller (Fig. 14 #17 “control circuit”) is configured to effect application of a signal (Paragraph 0083 lines 1-2) to said electromagnet of the movable magnetic assembly (Paragraph 0083 lines 3-7) having a phase different than phases of the signals applied to said electromagnets of the magnetic structure (Paragraph 0083 lines 2-3, 8-13).
As explained regarding claim 17, Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator (Fig. 14 #16 “AC current source”) and a controller (Fig. 14 #17 “control circuit”) for providing controlled magnetic fields to electromagnets in order to precisely control the movement of magnetic particles (Paragraph 0083 lines 1-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a controller which is configured to effect application of a signal to said electromagnet of the movable magnetic assembly having a phase different than the phases of the signals applied to said electromagnets of the magnetic structure as taught by Elsenhans et al. (EP 1974821) in order to provide more precise control over the magnetic field and thus, more precise control over the movement of the magnetic particles within the system.
Regarding claim 19, Korpela et al. (US 8084271) teaches a method for processing fluids (Col. 1 lines 11-20), comprising 
delivering a fluid sample (Fig. 6 #23 “liquid”) and a plurality of magnetic particles (Fig. 6 #22 “microparticles”) to a fluid chamber (Fig. 6 #83 “wells”) having a magnetic structure (Fig. 72 #12 “ferromagnetic sleeve”) comprising a plurality of electromagnets (Fig. 72 #13 “magnets”, Col. 9 lines 48-50) disposed around said fluid chamber (Fig. 72 #13 around chambers #82, Col. 25 lines 7-14), inserting a movable electromagnetic assembly (Fig. 79 #10 “magnet unit” inserted vertically) at least partially into said fluid chamber (Fig. 79 #83 “wells”), said movable electromagnetic assembly comprising at least one electromagnet (Col. 9 lines 48-50), 
so as to generate magnetic field (Col. 25 lines 18-21, Col. 26 lines 1-18) within at least a portion of said fluid chamber effective to magnetically influence the magnetic particles (Col. 25 lines 19-21, Col. 26 lines 14-19), thereby causing mixing of the fluid (Col. 10 lines 45-48). 
Korpela et al. (US 8084271) lacks teaching applying AC electrical signals to said electromagnets of said magnetic structure and said at least one electromagnetic of the movable electromagnetic assembly so as to generate magnetic field within at least a portion of said fluid chamber effective to magnetically influence the magnetic particles, thereby causing mixing of the fluid.
Elsenhans et al. (EP 1974821) teaches a method for processing fluids (Paragraph 0001 line 1-Paragraph 0002 line 2) comprising applying AC electrical signals (Paragraph 0083 lines 1-2) to said electromagnets of said magnetic structure (Paragraph 0083 lines 3-13) and said at least one electromagnetic of the movable electromagnetic assembly (Paragraph 0083 lines 3-13) so as to generate magnetic field within at least a portion of said fluid chamber (Paragraph 0097 lines 3-5) effective to magnetically influence the magnetic particles, thereby causing mixing of the fluid (Paragraph 0097 lines 5-6).
Elsenhans et al. explains the importance of manipulating the magnetic particles with controlled magnetic fields to create relative motion of the magnetic particles with respect to the fluid, as this provides more precise control over the movement of magnetic particles (Paragraph 0005 lines 4-7). The electrical circuit as taught by Elsenhans et al. includes a signal generator (Fig. 14 #16 “AC current source”) and a controller (Fig. 14 #17 “control circuit”) for providing controlled magnetic fields to electromagnets in order to precisely control the movement of magnetic particles (Paragraph 0083 lines 1-7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include applying AC electrical signals to said electromagnets of said magnetic structure and said at least one electromagnetic of the movable electromagnetic assembly as taught by Elsenhans et al. (EP 1974821) in order to provide more precise control over the magnetic field and thus, more precise control over the movement of the magnetic particles within the system.
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Korpela et al. (US 8084271) in view of Elsenhans et al. (EP 1974821) and further in view of Jones et al. (US 2006/0209628). 
Regarding claim 12, Korpela et al. (US 8084271) lacks teaching a controller, and therefore lacks teaching said controller comprising at least one memory module configured to store at least one sample processing protocol for execution by the controller.
Jones et al. (US 2006/0209628) teaches a fluid processing system (Paragraph 0001 lines 1-6) wherein a controller (Fig. 2 #50 “micro-controller”) comprises at least one memory module (Paragraph 0097 lines 1-6) configured to store at least one sample processing protocol for execution by the controller (Paragraph 0045 lines 1-4). Jones et al. explains that the system includes a memory store for storing data representative of the operation of the device  and a download means for downloading the stored operation (Paragraph 0045 lines 1-4), therefore the device may receive operational signals from an external source for programming or reprogramming the controller (Paragraph 0044 lines 1-3, 8-12). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include a controller with at least one memory module configured to store a sample processing protocol as taught by Jones et al. (US 2006/0209628) in order to provide a system with a higher degree of flexibility during operation. 
Regarding claim 20, Korpela et al. (US 8084271) lacks teaching applying AC electrical signals, and therefore lacks teaching subsequent to the mixing of fluid, terminating application of the AC electrical signals to said electromagnets, and applying at least one DC signal to said at least one electromagnet of the movable electromagnetic assembly for trapping at least a portion of said magnetic particles in said movable electromagnetic assembly.
Jones et al. (US 2006/0209628) teaches a fluid processing system (Paragraph 0001 lines 1-6) wherein subsequent to the mixing of fluid (Paragraph 0088 lines 4-12), terminating application of the AC electrical signals to said electromagnets, and applying at least one DC signal (Paragraph 0102 lines 1-4) to said at least one electromagnet of the movable electromagnetic assembly for trapping at least a portion of said magnetic particles in said movable electromagnetic assembly (Paragraph 0046 lines 5-9). Jones et al. states that the controller operates to control the signals generated  according to the details of the prescribed operating conditions (Paragraph 0044 lines 2-15). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include terminating application of the AC electrical signals to said electromagnets, and applying at least one DC signal to said at least one electromagnet of the movable electromagnetic assembly as taught by Jones et al. (US 2006/0209628) in order to generate signals which are appropriate for a desired particle collection, thus providing a more efficient system. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Korpela et al. (US 8084271) in view of Elsenhans et al. (EP 1974821) and further in view of Siddiqi (US 8361316). 
Regarding claim 15, Korpela et al. (US 8084271) teaches a fluid processing system wherein said at least one magnetic structure (Fig. 72 #12 “ferromagnetic sleeve”) comprises a plurality of magnetic structures (Col. 25 lines 6-14) associated with said plurality of sample chambers (Fig. 72 shows one magnetic structure #12 between two sample chambers, but magnetic structures #12 would be placed between each sample chamber in an 8, 24, 48, or 96 well plate). 
Korpela et al. lacks teaching at least two of said magnetic structures having at least one electromagnet in common. 
Siddiqi (US 8361316) teaches a fluid processing system (Col. 1 lines 27-30) wherein at least two magnetic structures (Fig. 14D structure of magnets surrounding #145 “containers”) have at least one electromagnet in common (Fig. 14D #147 “magnets” shared around #145 “containers”). Siddiqi states that the magnets are of appropriate size to provide sufficient magnetic field strength over a substantial part of the surface area of the container (Col. 24 lines 60-68), where the magnets may apply a magnetic field to more than one chamber simultaneously. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korpela et al. (US 8084271) to include at least two magnetic structures having at least one electromagnet in common as taught by Siddiqi (US 8361316) in order to apply magnetic fields to a system in a more efficient manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./               Examiner, Art Unit 3653                                      

/MICHAEL MCCULLOUGH/               Supervisory Patent Examiner, Art Unit 3653